Citation Nr: 0612522	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  01-07 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record discloses varying 
psychiatric diagnoses, including PTSD.  

Of record is a notation from the National Personnel Records 
Center in St. Louis that the facility was not able to find 
the veteran's service medical and service personnel records.  
The available medical evidence of record refers to 
psychiatric treatment and evaluation of the veteran on 
various occasions from different sources beginning in the 
1990's.  This leaves a gap of a number of years from service 
discharge with no indication of psychiatric treatment or 
evaluation of the veteran. 

The veteran himself has not provided significant detail 
regarding the alleged stressful experiences he had in 
service.  The VA psychologist who examined the veteran in 
September 2005 stated that while he was asked to indicate 
whether it was at least as likely as not that a reported 
assault in service was a sufficient stressor for the 
development of PTSD, it was difficult for him to conclude 
whether the veteran's reported symptoms, including increased 
irritability, difficulty with concentration, hypervigilance, 
paranoid ideation and sleep disturbance, were genuine 
manifestations of PTSD or representative of a chronic history 
of polysubstance abuse "with (sic) resorting to mere 
speculation."  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has pointed out that with regard to 
personal assault cases, "VA has provided special evidentiary 
developmental procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton v. West, 
12 Vet. App. 272 (1999) (citing VA Adjudication Procedure 
Manual M 21-1), Part III, 5.14c (8) (9).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Specifically, M 21-1, Part II, 5.14c, subparagraph (a) 
provides that "if a military record contains no documentation 
that a personal assault occurred, alternative evidence must 
then establish an inservice stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an inservice stressor.  Examples 
of behavior changes that might indicate a stressor are (but 
are not limited to):  Visits to a medical or counseling 
clinic or dispensary without specific diagnosis or specific 
ailment; changes in performance and performance evaluations; 
increased disregard for military or civilian authorities; ...."  
Subparagraph (9) provides that "rating boards may rely on the 
preponderance of evidence to support their conclusions even 
if the record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence which 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  

The Court in Patton, supra, noted that M 21-1 improperly 
appeared to require that the existence of the inservice 
stressor be shown by a preponderance of the evidence.  Any 
such requirement would be inconsistent with the so-called 
equipoise doctrine where the benefit of the doubt is given to 
the claimant unless the evidence preponderance against the 
claim.  

The Board notes that in addition, 38 C.F.R. § 3.304(f)(3) 
provides that:  If a PTSD claim is based on inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  Records from law 
enforcement authorities, ..., mental health counseling centers, 
hospitals, or physicians; ... and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Example of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing the 
opportunity to provide this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

On remand, therefore, VA should provide the veteran with 
notice of the relevant provisions pertaining to duties to 
notify claimants of the evidence necessary and should afford 
him an opportunity to submit such evidence (or at least to 
respond to the notice).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should contact the veteran and 
notify him of the opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence of behavior 
changes that might constitute credible 
supporting evidence of his purported 
inservice stressor or stressors.  See 
38 C.F.R. § 3.304(f)(3).  The veteran is 
to be informed that this information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond by providing as complete a 
response as possible may result in a 
denial of his claim.

2.  Then, VA should contact the 
psychologist at the VA Medical Center in 
Kansas City who examined the veteran on 
September 1, 2005.  The individual should 
be asked to review the entire evidence of 
record and indicate to the best of his 
ability whether there is at least as 
likely as not any relationship between 
the veteran's active service and any 
current psychiatric disorder, to include 
PTSD.  If the psychologist is not 
available, another psychiatric 
examination is authorized for the purpose 
of determining the nature and etiology of 
any psychiatric disorder, including PTSD, 
that the veteran might have.  The claims 
folder must be made available to the 
examiner for review.  Again, the examiner 
should opine to the best of his or her 
ability as to whether it is at least as 
likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
service.  

3.  When the foregoing has been 
completed, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

By this REMAND, the Board expresses no view as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  However, he is advised that 
failure to report for any scheduled examination may result in 
a denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



